IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0160-10


STEVEN DOUGLAS FREEMAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
McLENNAN COUNTY


Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3(b),
68.4(i), and 68.5 because the original petition is not accompanied by 11 copies, does not
contain a copy of the opinion of the court of appeals, and exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: August 25, 2010.
Do Not Publish